Name: 81/775/EEC: Commission Decision of 10 September 1981 on the implementation of the reform of agricultural structures in France pursuant to Council Directive 72/160/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe; NA;  agricultural structures and production;  economic policy;  agricultural policy
 Date Published: 1981-10-07

 Avis juridique important|31981D077581/775/EEC: Commission Decision of 10 September 1981 on the implementation of the reform of agricultural structures in France pursuant to Council Directive 72/160/EEC (Only the French text is authentic) Official Journal L 285 , 07/10/1981 P. 0036 - 0036COMMISSION DECISION of 10 September 1981 on the implementation of the reform of agricultural structures in France pursuant to Council Directive 72/160/EEC (Only the French text is authentic) (81/775/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purpose of structural improvement (1), and in particular Article 9 (3) thereof, Whereas the French Government forwarded the following provisions pursuant to Article 8 (4) of Directive 72/160/EEC: - Decree No 81-88 of 30 January 1981 on the granting of a retirement annuity and a retirement life annuity taking the form of a pension supplement to elderly farmers ceasing to practise farming, - Order of 30 January 1981 laying down the amount of the benefits granted pursuant to Decree No 81-88 of 30 January 1981 on the granting of a retirement annuity and a retirement life annuity taking the form of a pension supplement to elderly farmers ceasing to practise farming. Whereas Article 9 (3) of Directive 72/160/EEC required the Commission to decide whether, having regard to the compatibility with the said Directive of the provisions forwarded, and taking into account the objectives of this Directive and the need for a proper connection between the various measures, the existing provisions for the implementation in France of the reform of agricultural structures pursuant to Directive 72/160/EEC continue, in the light of the abovementioned provisions, to satisfy the conditions for financial contribution by the Community; Whereas the abovementioned provisions are consistent with the requirements and objectives of Directive 72/160/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions for the implementation of Directive 72/160/EEC forwarded by the French Government continue, in the light of the provisions specified in the recitals, to satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 6 of Directive 72/160/EEC. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 10 September 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 96, 23.4.1972, p. 9.